Citation Nr: 1818180	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for mood disorder.

2. Entitlement to a disability rating in excess of 10 percent for residuals of right tibital stress fracture.

3. Entitlement to a disability rating in excess of 10 percent for residuals of left tibital stress fracture.

4. Entitlement to an earlier effective date, prior to January 1, 2004, for the grant of entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in September 2015. As will be discussed below, the Board finds that, pertaining to the issues of entitlement to an earlier effective date for the grant of TDIU and entitlement to an increased rating for mood disorder, there has been substantial compliance with its remand directives, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's September 2015 remand, a notice of disagreement (NOD) related to the issues of a disability rating in excess of 10 percent for residuals of a left and right tibial fracture is not of record. However, the RO has acknowledged receiving an NOD relating to the April 2011 rating decision. Therefore, the Board has afforded the Veteran the benefit of the doubt and accepted that the NOD addressed all of the issues in the April 2011 rating decision.

As noted in the previous remand, the issues of entitlement to service connection for a neck and back disability, and the disability rating of a left and right knee disability have been raised by the record in a June 2015 letter from the Veteran's attorney, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Additionally, the issue of propriety of the attorney's fees has been raised by the record in an April 2012 letter from the Veteran, but also has not yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action once again. 38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to an increased disability rating for service-connected residuals of bilateral tibial stress fractures are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's mood disorder was manifested by occupational and social impairment with reduced reliability and productivity, with the following symptoms: impaired sleep; irritability and anger; difficulty concentrating; crying spells; diminished interest or participation in significant activities; depressed mood; anxiety; and mild memory loss. A total social and occupational impairment has not been shown.

2. For the period prior to January 1, 2004, the Veteran's service-connected disabilities have not shown to prevent her from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial rating in excess of 50 percent for service-connected mood disorder are not met 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2. For the period prior to January 1, 2004, the criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

As noted in the Introduction, this matter was previously remanded in September 2015. In its remand, the Board directed the RO to obtain outstanding private treatment records, specifically those from South Florida Baptist Hospital. Additionally, the Board directed the RO to obtain and associate with the claims file all Vocational Rehabilitation records. Accordingly, Vocational Rehabilitation records were associated with the electronic claims record in April 2017. As for the private treatment records, in an August 2016 letter, the Veteran, through her representative, stated that the outstanding private treatment records, namely the records from the South Florida Baptist Hospital, are not relate to her claims for VA benefits. Therefore, the Board finds that the RO has substantially complied with its previous remand directives and the duty to assist is satisfied. See Stegall, 11 Vet. App. at 268.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Rating of Mood Disorder

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. As previously noted, in evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2017). At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

The Veteran asserts that her service-connected mood disorder warrants an initial rating in excess of 50 percent. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2017). 

The Veteran's service-connected mood disorder is rated under 38 C.F.R. § 4.130, DC 9411 (2017). Under38 C.F.R. § 4.130, DC 9411 (2017), the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . .  . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . .100. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor. After a careful review of the record, the Board finds that for the entire period on appeal the weight of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for service-connected mood disorder. See 38 C.F.R. § 4.7.

In August 1998 and November 1998 VA treatment records, the Veteran reported depressed mood, sad mood, tearful, blunted affect, normal perceptions (without hallucinations), normal thought content, ineffective coping skills, and some understanding of her own problems. 

The Veteran was afforded a VA examination in February 1999. The Veteran reported depressive symptoms with use of prescribed medication as treatment. The Veteran stated that she enrolled in courses at the Community College, but noted that she sometimes does not go to school because she cannot deal with the people and stress. However, the Veteran indicated that she maintains the minimal attendance quota required. The Veteran's noted symptoms that include episodic crying, poor self-esteem, social isolation, regrets, sleep problems, nervousness, confusion, absent-mindedness, isolation, and anger. The Veteran was assigned a GAF score of 61. 

A May 1999 VA treatment record reports feelings of worthlessness, insomnia, sleep in daytime, decreased concentration, irritability, and anger. A January 2000 VA treatment records indicate recurrent depression; and a March 2000 VA treatment record indicates that the Veteran was having trouble maintaining school.

A November 2000 VA treatment record indicates that the Veteran was attending school full time and working full time, with normal sleep and less anger. However, a June 2001 VA treatment record notes continued trouble with school, but full time employment at a group home for mentally ill adults. The Veteran reported occasional irritability and worries, but denied sleep problems and denies anhedonia. 

At a April 2000 hearing before the Decision Review Officer (DRO) at the RO in St. Petersburg, Florida, the Veteran testified that her job working with mentally handicapped adults, required her to cook, clean bathroom and bedroom areas, give out medications, and talk to the patients. 

The Veteran was afforded a VA examination in November 2001. The Veteran reported that she quit school because she had a difficult time concentrating, but reported that at the time of the VA examination she was working at a group home for mentally ill people for two years and that she took a recent five month absence as a result of a car accident. The Veteran reported difficulty sleeping at night, and denied suicidal ideations, but reported homicidal ideations with a possible plan but without intent. On a scale of one to 10, with 10 being the most severely depressed, the Veteran reported a mood of six. The Veteran did not report anxiety, but did report depressed mood, difficulty interacting with others, and irritability. The VA examiner noted a GAF score of 63, with functioning reflecting mild to moderate symptoms of depression.

A November 2005 Veteran's Application for Increased Compensation Based on Unemployability reports employment as a dietary aid at an Institution for Neurological Rehabilitation in April 1998, as a direct care staff at a private business from November 1999 to July 2002, as a staff assistant at an academy from May 2003 to August 2003, and as a copy clerk for a private business from October 2003 to December 2003. A November 2007 Veteran's Application for Increased Compensation Based on Unemployability also indicates completion of an Associate's Degree in Computer Information in April 2003, and a period of employment as a housewife in 2003.

A September 2005 VA treatment record notes dysthymic mood with congruent affect, linear and goal oriented thought process, clear speech and communication, good insight and judgment, and no psychosis, hallucinations, paranoia, or delusions. The Veteran denied suicidal or homicidal ideations. 

A July 2006 VA treatment record indicates low energy, crying spells, poor sleep, anhedonia, and feelings of hopelessness and helplessness with occasional passive suicidal ideations, without any intent or plan. The Veteran was noted to have normal concentration with no symptoms of panic attacks. The Veteran reported difficulty working with others and receiving negative feedback. The Veteran further reported feelings of emotional detachment and numbness. The Veteran denied psychosis, mania, or hypervigilance. The Veteran was noted to have marginal eye contact, slowed speech, depressed mood, constricted affect with some tears, and logical thoughts. Concentration, judgment, and insight were found to be intact. The Veteran's GAF score was found to be 55.

An August 2006 VA treatment record indicates anhedonia with crying episodes and low energy, but indicates normal sleep. During a mental status exam, the Veteran was found to be oriented with normal motor movements, normal speech, fair eye contact, congruent mood, linear and goal directed thoughts, fair insight and judgment, and no suicidal and/or homicidal thoughts or delusions. The Veteran's GAF score was found to be 55.

A September 2006 VA treatment record indicates a history of depression with crying episodes and treatment through medication. The September 2006 VA treatment records indicate some improvement in the Veteran's mood and sleep, and do not indicate suicidal and/or homicidal ideations. However, the VA examiner continued to report episodes of crying with dysthymic mood. Speech was noted to be normal, judgment and insight was noted to be fair, and thoughts were found to be linear and goal directed. The Veteran reported attending church twice a week. The Veteran was assigned a GAF score of 58.

The record indicates a brief hospitalization lasting two days as a result of the Veteran's major depression in October 2006. Upon admission, the Veteran reported hearing voices telling her not to hurt herself, and reported that she felt like she wanted to hurt herself, but that she did not have a plan. The Veteran continued to report depressed mood with problems concentrating, feelings of guilt, worries, and problems sleeping. The Veteran was assigned a GAF score of 31 upon admission, and was assigned a GAF score of 66 upon discharge. 

October 2006 VA treatment records following the Veteran's hospital discharge indicate continued depression with crying episodes and frustration. However, the Veteran denied having manic symptoms, hallucinations, nightmares, and suicidal or homicidal ideations. The Veteran's GAF score remained 58.

A January 2007 VA treatment record indicates dysphoric affect, mild depressed mood, and significant anhedonia. A February 2007 VA treatment record reports difficulty not walking off a job when she becomes unhappy about something. May 2008 and June 2008 VA treatment records indicate a GAF score of 57, and July 2008 VA treatment records indicate a GAF score of 60. October 2008 and December 2008 VA treatment records report depression with numbness and irritability when associating with others, and a GAF score of 54 was assigned in October 2008.

In May 2009, the Veteran reported depressed mood and anger, with treatment using prescribed anti-depressant medications. The Veteran's GAF score was noted to be 60.

The Veteran was afforded a VA examination in June 2009. The Veteran reported feeling helpless, sad, depressed, and self-critical, with low energy and crying. The Veteran reported low sex drive and chronic isolation. The VA examiner noted suicidal ideation, but did not report delusions, hallucinations, or disorientation. The Veteran was assigned a GAF score of 65. The examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms. 

An April 2011 VA treatment record reports no delusions, ok mood, no suicidal ideations, no homicidal ideations, orientation, and a grossly intact memory. The Veteran was assigned a GAF score of 65.

The Veteran was afforded an additional VA examination in May 2011. The VA examination report indicates depression daily, but notes over-reporting of symptoms. The examiner further notes no mania or hypomania. The VA examiner reported that the Veteran was tired, suffers from sleep impairments, and was frustrated at the VA examination, but found no abnormalities in the Veteran's orientation, thoughts, judgment, and attention. The Veteran reported passive homicidal thoughts within the last year, but did not indicate any suicidal thoughts or panic attacks. Because the VA examiner found there to be over-reporting of symptoms, the examiner did not assign the Veteran a GAF score or opine as to the functional impact of the Veteran's mood disorder.

The Veteran was afforded another VA examination in December 2012. The Veteran reported the following symptoms: withdrawn, isolation, depressed mood, low energy, poor sleep, poor attention and concentration, feeling helpless, hopeless, worthless, restlessness or feeling on-edge, easily fatigued, difficulty concentrating or mind going blank, irritability, muscle tension, mild memory loss, disturbances in motivation, difficulty establishing and maintain effective work and social relationships, anxiety, sleep disturbances, worries excessively, difficulty making decisions, unsure of self, emotional lability, over sensitivity to others, avoidance behaviors, and exaggerated emotional response. The VA examiner noted that the Veteran's mood disorder impacts her ability to work, with occupational and social impairment amounting to reduced reliability and productivity. The Veteran was assigned a GAF of 55.

The Veteran has provided a March 2015 private examination report from E. M. T., Ph.D., C.R..C., who noted irritability, trouble sleeping, anger outbursts, impaired short-term memory, feelings of sorrow and crying spells, and isolation. The examiner noted one previous attempt of suicide. The examiner found that the Veteran's major depressive disorder warrants an initial rating greater than 50 percent from the time she was discharged from service until the present. 

After a consideration of all of the medical and lay evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's symptoms most closely approximate a 50 percent rating. The Veteran has regularly reported symptoms that include sleep and concentration impairment, mild memory loss, flattened affect, isolation, crying spells, anxiety, depression, and disturbances of motivation and mood. Several of these symptoms are specifically mentioned in the General Rating Formula for Mental Disorders as indicative of problems reflective of a 50 percent rating. While the Board acknowledges that a veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria, the Court has held that without the examples noted in the rating criteria, assigning a 50 percent evaluation would be extremely ambiguous. See Mauerhan, 16 Vet. App. at 442. Therefore, the Board considers all symptoms of a veteran's condition that affect the level of occupational and social impairment.

While the record does not reflect a total occupational and social impairment, the record does reflect reduced reliability and productivity, with the Veteran unable to get along with others. See December 2012 VA examination. The record reflects occupational and social impairment with reduced reliability and productivity due too such symptoms disturbances of motivation, depressed mood, irritability, and difficulty in establishing and maintaining effective work and social relationships. Such symptoms are productive of a 50 percent disability rating. Although the June 2009 VA examination report indicates occasional decrease in work efficiency, the Board finds that the Veteran's symptomatology more nearly approximates a 50 percent disability rating, rather than a 30 percent disability rating. The record reflects the Veteran's difficulty in establishing and maintaining effective work and social relationships, flattened affect, near-continuous depressed mood, anxiety, mild memory loss, disturbances of motivation, trouble sleeping, and isolation. Thus, the Board finds that the frequency, severity and duration of the psychiatric symptoms described throughout the claims file most closely align with those contemplated by the 50 percent rating. 

The Board has considered higher disability ratings, but finds that the evidence does not support a rating higher than 50 percent. See AB v. Brown, 6 Vet. App. 35 (1993). While the Board has considered the March 2015 private examination, the Board continues to find that the Veteran's symptomatology is more nearly approximated by a 50 percent disability rating, and not higher. The symptoms depicted in the March 2015 private examination report are consistent with the Veteran's symptomatology throughout the period on appeal, which include trouble sleeping, anger, impaired short-term memory, feelings of sorrow with crying spells, and isolation, all of which the Board finds to more nearly approximate a 50 percent disability rating.

The Veteran has not demonstrated that she suffers from occupational and social impairment with deficiencies in most areas, such as work, school, and family relations. During the period on appeal the Veteran reports near-continuous employment, although with difficulty maintaining such effective work and social relationships. The Veteran's employment during the period on appeal included working at a group home with mentally ill adults, where she was required to interact with the patients and where she maintained such employment from 1999 to 2002. Additionally, although the Veteran noted difficulty finishing her courses, the Veteran at one point was working full time and attending school full time, and the Veteran eventually obtained her Associates Degree in 2003, despite her near-continuous full time employment.

Moreover, throughout the period on appeal there is no evidence of intermittently illogical, obscure, or irrelevant speech. There is no evidence of disorientation of any kind; the Veteran has consistently been described to be oriented to time, place and person. Moreover, there is no evidence of obsessional rituals which interfere with routine activities. While there are repeated reports of crying spells, anhedonia, and irritability, the VA treatment records repeatedly report self-control of her impulses and do not report unprovoked irritability with periods of violence. The Veteran's hygiene has never been described in any way other than appropriate. 

The Board acknowledges the October 2006 report of hearing voices telling her not to hurt herself and suicidal ideations, with a brief hospitalization that lasted only a few days. The Board also notes that in May 2011 the Veteran reported "passive homicidal thoughts within the last year." However, such suicidal and homicidal thoughts were not persistent, and the Veteran was not found to be a persistent danger to herself or others. Furthermore, the Veteran's GAF scores for the entire period on appeal range from approximately 54 and 66, which are intended to reflect the Veteran's psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Such scores are considered by the Board as part of the Veteran's entire disability picture, and, in this case, indicate mild to moderate symptoms. The Veteran was assigned a score of 31, which indicates some impairment in reality testing or communication or major impairment in several areas, upon her admission into the hospital in October 2006. However, upon her release two days later, the Veteran's GAF score measured 66.

For these reasons, the Board finds that Veteran's symptomatology, taken as a whole, is more nearly approximated by a 50 percent disability rating.

As reflected in the record, the symptoms throughout the Veteran's treatment and the appellate time period are essentially consistent. For this reason, staged ratings are not applicable. See Fenderson, 12 Vet. App. at 119. Therefore, as explained above, the medical evidence supports the Board's conclusion that a 50 percent rating is warranted for the entire appeal period.

III. Earlier Effective Date for TDIU

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor. 38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income. See Faust v. West, 13 Vet. App. 342 (2000). The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993). The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply. Norris, 12 Vet. App. 413, 420; Hurd, 13 Vet. App. 449. In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (o). An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1), (2). Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C. § 5107.

In this case, the Veteran's TDIU is associated with her claims for entitlement to increased ratings. The Veteran seeks an earlier effective date for the grant of entitlement to a TDIU prior to January 1. 2004. Specifically, the Veteran asserts that the VA has mischaracterized the nature of her employment from the day after her discharge from service until January 2004, arguing that her employment since discharge was not substantially gainful employment. The Veteran notes that her taxable income following her discharge are "clearly not indicative of substantially gainful employment," noting that her taxable income amounted to the following: $875.00 in 1999; $12,002 in 2000; $7,543 in 2001; $10,453 in 2002; and $8,584 in 2003.  See Appellant's Informal Brief, submitted in May 2015

Additionally, the Veteran has provided a March 2015 private examination report from E. M. T., Ph.D., C.R..C., who opined that it is her "professional opinion that more likely than not the combination of [the Veteran's] major depressive disorder and the chronic pain in her legs have rendered her unemployable from the time she left the service until the present." The private examiner noted the Veteran's salaries post-service, difficulty in her social, personal, and work areas, near-continuous depression with irritability, and difficulty dealing with stressful situations. Moreover, the private examiner noted the Veteran's ongoing pain in her lower extremities, which combined with her depressive disorder, causes her to remain at home and causes crying spells. 

The Veteran meets the threshold criteria for the entire period on appeal, with the two or more service-connected disabilities, and at least one disability rated at 50 percent, with sufficient additional disability to bring the combined rating to 70 percent or more, effective February 10, 1998. 38 C.F.R. § 4.16 (a). However, the Board finds that weight of the evidence is against a claim for TDIU prior to January 1, 2004.

For the period prior to January 1, 2004, the evidence is against a grant of TDIU, as the record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities during this time.

According to the November 2005 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran was employed as a dietary aid at an Institution for Neurological Rehabilitation in April 1998, as a direct care staff at a private business from November 1999 to July 2002, as a staff assistant at an academy from May 2003 to August 2003, and as a copy clerk for a private business from October 2003 to December 2003. While the Veteran notes multiple days per week missed as a result of her illness, the Veteran also notes full-time employment of 40 hours per week. Additionally, the record indicates near-continuous employment. A November 2007 Veteran's Application for Increased Compensation Based on Unemployability also indicates completion of an Associate's Degree in Computer Information in April 2003, and a period of employment as a housewife in 2003. 

At a February 1999 VA examination the Veteran reported being enrolled in classes that dealt with computers and allowed her to be off of her feet. At the time of the VA examination the Veteran had a 3.0 grade point average and was in her second semester of a two-year program. The Veteran noted that sometimes she does not want to attend school people of the stress, but that she generally has an attendance quota to keep up and that she was managing that. While the Veteran may not have completed her coursework at that time, again, the Board notes that the Veteran obtained an Associate's Degree in Computer Information in April 2003. See June 2007 Veteran's Application for Increased Compensation Based on Unemployability. Furthermore, the record reflects that the Veteran also began her employment as a direct case staff in November 1999, which indicates her ability to secure and maintain employment.

At the April 2000 hearing before the Decision Review Officer (DRO) at the RO in St. Petersburg, Florida, the Veteran testified that prior to service she was working as a corrections officer, and that she was unable to get her job back because of her disabilities post-service. She also testified that she sought employment at a children's daycare, but that she was not hired based on her employment history as a corrections officer and in the military. However, at the time of the hearing the Veteran was employed and was working with mentally handicapped people. The Veteran testified that although she was employed at the time of the hearing, she could not do the physical training required for the job, so she was going to look for a new job. The Veteran explained that she hoped to go back to school and get a desk job. Her current job at that time, working with mentally handicapped adults, required her to cook, clean bathroom and bedroom areas, give out medications, and talk to the patients. The Veteran further testified that she was able to complete the written part of her training last week, but that she was unable to do the physical part of the training, and that she was unsure how long she would be able to work with only the partial training. Yet, according to the November 2005 Veteran's Application for Increased Compensation Based on Unemployability, noted above, the Veteran continued employment as a direct care staff for over a year following the hearing until July 2002. 

Moreover, at a November 2001 VA examination, the Veteran reported that she was working with mentally ill people as a physician support assistant, where she had been working for two years. The Veteran reported that she was recently absent for five months as a result of injuries sustained in a motor vehicle accident. At the VA examination, the examiner noted mild to moderate symptoms of her depressive disorder.

While the Board notes the Veteran's assertions as to unemployability since discharge from service as a result of her service-connected disability, the Board finds that the weight of the evidence is against such a finding for the period prior to February 1, 2004. The Veteran continuously demonstrated her ability to secure and maintain employment prior to February 1, 2004. During the period prior to February 1, 2004, the Veteran was nearly continuously employed, completed courses towards an Associate's Degree in Computer Information, performed various tasks as an employee working with mentally ill adults from November 1999 to July 2002, reported her employment as a housewife" in 2003, and also maintained employment from May 2003 to August 2003, and from October 2003 to December 2003.

Although the Veteran asserts that such employment post-service was not substantially gainful, the Board disagrees. Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a). Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability. See 38 C.F.R. § 4.17(a).

As noted above, the Veteran's taxable income totaled $875.00 in 1999; $12,002 in 2000; $7,543 in 2001; $10,453 in 2002; and $8,584 in 2003. Consulting the poverty threshold for one person as determined by the U.S. Department of Commerce, Bureau of the Census, the Board finds that the Veteran was above the poverty level for one person in 2000, 2002, and 2003. 

As for the Veteran's taxable income in 1999, which measured below the poverty threshold, the Veteran worked as a dietary aid in April 1998, reported enrollment in Computer Information courses at the February 1999 VA examination, and began employment as a direct care staff in November 1999. Therefore, the Board does not find that Veteran's minimal taxable income reported in 1999 is reflective of marginal employment or that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Rather, the low income reported in 1999 appears to be due to the Veteran enrolling in courses in 1999 and beginning substantially gainful employment at the end of 1999.

Similarly, the Veteran's taxable income in 2001also measured below the poverty threshold. The Board is reminded that at the November 2001 VA examination the Veteran reported having taken leave for five months after being injured in a motor vehicle accident. Moreover, the record reflects that the Veteran maintained the same job in 2000 and 2002, with taxable income above the poverty threshold in both years. Therefore, the Board again does not find that Veteran's minimal taxable income reported in 2001 is reflective of marginal employment or that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

While marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold, the Board does not find marginal employment based on the facts in this case. Marginal employment may also be held to exist, on a facts found basis that includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment. 38 C.F.R. § 4.16 (a). During the period prior to January 1, 2004, the Veteran reported full time employment, despite absences, with 40 hours a week noted. Moreover, the Veteran's employment was not noted to be in a protected environment, such as a family business or sheltered workshop. See November 2005 Veteran's Application for Increased Compensation Based on Unemployability. While the Veteran worked at a facility that served mentally ill adults, her role was noted to be part of their staff and, based on her description of her job, was akin to a caretaker with varied responsibilities and demands, to include having conversations with patients, cleaning bedroom and bathroom areas, distributing medicines, and cooking. Therefore, the Board finds that such employment was not supervised for physically disabled or mentally handicapped adults, and therefore does not qualify as employment in a protected environment of a sheltered workshop. 

Additionally, the Veteran maintained such position for a number of years, specifically from 1999 to 2002, and demonstrated that she was able to secure and follow substantially gainful employment. The Board also finds that considering the facts of this case, to include the hours of employment, the skills required, and the salaries provided, the Veteran's employment as a dietary aid, a staff assistant, and copy clerk, are not found to have been marginal employment. 

Although the Board has considered the medical evidence of record, to include the March 2015 private examination report and opinion noted above, the Board is reminded that the issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

For these reasons, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date prior to January 1, 2004 for the grant of a TDIU. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial evaluation in excess of 50 percent for mood disorder is denied.

Entitlement to an earlier effective date, prior to January 1, 2004, for the grant of entitlement to a total rating based on individual unemployability (TDIU), is denied.


REMAND

In an October 2010 Board decision, the Board granted an increased rating of 10 percent, but no higher, for the Veteran's service-connected residuals of right and left tibial stress fractures. As noted in the Introduction, the Veteran now asserts that an increased rating in excess of 10 percent is warranted for her service-connected bilateral tibial stress fractures. 

The Veteran was afforded a VA examination in February 2011. The Veteran reported swelling and pain down the front of her leg to the ankle and sometimes to the calves, which tighten up. The Veteran reported that when she has pain she cannot stand, and reported that her symptoms have progressively worsened. The Veteran further reported experiencing flare-ups weekly, lasting thirty minutes, and noted to be severe. The examiner noted that during flare-ups, the Veteran needs to stay off of her feet and must rest and take medication.

Upon physical examination, the examiner found the right knee to be perfectly normal with no pain on exam, no swelling, and with normal x-rays. The left knee was noted to have a slight tenderness on the "superior edge of the patella-femoral joint (suggesting mild chondromalacia)," with no other signs of problems. X-rays were also found to be normal on the left knee, but reports suggested possible early arthritis or degenerative changes. The examiner found that, "[c]linically, there is no joint line point at all and no signs of any ligament instability in either knee." The examiner noted "giving way" of the knee, stiffness, weakness, decreased speed of joint motion, and pain. Range of motion testing of the Veteran's knees indicated pain upon active motion on the left and right sides, with flexion measuring 0 to 130 degrees on both sides and normal knee extension on both sides.

Having considered the new medical evidence of record, the Board finds that an additional VA examination is needed to determine the current severity of the Veteran's residuals of bilateral tibial stress fractures. A remand is needed for complete motion testing. Since the Board's previous remand, the Court has decided Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). The Court in Correia held that VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. In this case, the Veteran's knees were tested upon active motion, with a notion of pain upon weight-bearing. Such examination is not in compliance with Correia.

Additionally, range of motion testing of the Veteran's ankle was not performed. While the February 2011 VA examiner conducted range of motion texting of the Veteran's knee, the VA examiner did not complete range of motion testing of the Veteran's ankle. As noted above, at the February 2011 VA examination the Veteran reported that she experiences pain down the front of her leg to the ankle.

Therefore, given the Veteran's assertions and after a review of the last VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s), to include the knee and ankle.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the electronic claims file any updated VA treatment records regarding the service-connected residuals of bilateral tibial stress fractures.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected residuals of left and right tibial stress fractures. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint(s) in question and any paired joint(s). Testing of the Veteran's knees, ankles, and any other affected joints should be conducted. See February 2011 VA examination (the Veteran reported swelling and pain down the front of her leg to the ankle and sometimes to the calves, which tighten up).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left tibial disabilities that develop on repetitive use or during flare-up.

The examiner should elicit from the Veteran a complete history of any flare-ups of the residuals of her right and left tibial stress fractures; disabilities. In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's right and left tibial disabilities. The examiner should describe the additional loss, to include in degrees, if possible or sufficiently explain why any additional functional loss cannot be described or quantified.

The examiner is to elicit from the Veteran and report any periods of incapacitating exacerbations.

A detailed rationale for the opinion must be provided. In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including treatment records and lay statements of the Veteran. If the examiner is unable to offer the requested opinion, the examiner should provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2017).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


